Case: 22-1535    Document: 14     Page: 1   Filed: 04/22/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

            RICHARD LOUIS BUTLER, JR.,
                 Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1535
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-02024-CFL, Senior Judge Charles F. Lettow.
                   ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
     Richard Louis Butler, Jr., appeals from the judgment
 of the United States Court of Federal Claims dismissing
 his complaint for lack of jurisdiction. He also moves for
 leave to proceed in forma pauperis, appointment of counsel,
 and a temporary restraining order. We summarily affirm.
     Mr. Butler filed a complaint at the Court of Federal
 Claims seeking compensation against “the entire African
Case: 22-1535     Document: 14     Page: 2     Filed: 04/22/2022




 2                                                BUTLER   v. US



 [i]mmigrant community employed by the Texas Depart-
 ment of Criminal Justice prison system.” See ECF No. 1-2
 at 7. On December 14, 2021, the Court of Federal Claims
 denied Mr. Butler’s motion to appoint counsel, concluding
 that he had not presented claims that permit civil legal as-
 sistance to be appointed by the court. And on January 24,
 2022, the Court of Federal Claims granted the govern-
 ment’s motion to dismiss for lack of subject matter jurisdic-
 tion. This appeal followed.
     We conclude that summary affirmance is appropriate
 here because the merits of the parties’ positions are so clear
 as to warrant summary action. See Joshua v. United
 States, 17 F.3d 378, 380 (Fed. Cir. 1994). The Court of Fed-
 eral Claims was clearly correct that it lacked jurisdiction
 to render judgment on Mr. Butler’s claims against employ-
 ees of a state prison. See United States v. Sherwood, 312
 U.S. 584, 588 (1941) (holding Court of Federal Claims may
 only hear claims against the United States). Given that
 conclusion, there was no error to deny Mr. Butler’s request
 to appoint him counsel. See Omran v. United States, 629
 F. App’x 1005, 1008 (Fed. Cir. 2015).
     Accordingly,
     IT IS ORDERED THAT:
     (1) The judgment of the United States Court of Federal
 Claims is affirmed.
     (2) All pending motions are denied as moot.
     (3) Each side shall bear its own costs.
                                     FOR THE COURT

 April 22, 2022                      /s/ Peter R. Marksteiner
     Date                            Peter R. Marksteiner
                                     Clerk of Court